Exhibit 10.1
VIRCO MFG. CORPORATION
SECOND AMENDED AND RESTATED BYLAWS


Article I
- STOCKHOLDERS

Section .Annual Meeting.
(a)An annual meeting of the stockholders, for the election of directors to
succeed those whose terms expire and for the transaction of such other business
as may properly come before the meeting, shall be held at such place, on such
date, and at such time as the Board of Directors shall each year fix, which date
shall be within 13 months of the last annual meeting of stockholders.
(b)To be properly brought before an annual meeting of stockholders, nominations
of persons for election to the Board of Directors of the Corporation and the
proposal of business to be considered by the stockholders at an annual meeting
of stockholders must be either (i) specified in the notice of meeting (or any
supplement thereto) given by or at the direction of the Board of Directors (or
any duly authorized committee thereof), (ii) otherwise properly brought before
the annual meeting by or at the direction of the President, the Chairman of the
Board of Directors or by vote of a majority of the full Board of Directors, or
(iii) otherwise brought before the annual meeting by any stockholder of the
Corporation who is a stockholder of record on the date of the giving of the
notice provided for in the following paragraph (c), who is entitled to vote at
the meeting and who complied with the notice procedures set forth in this
Section 1.01.
(c)For nominations or other business to be properly brought before an annual
meeting by a stockholder under this Section 1.01, the stockholder must have
given timely notice thereof in writing to the Secretary of the Corporation and
such business must be a proper subject for stockholder action under the Delaware
General Corporation Law (“DGCL”). To be timely, a stockholder’s notice must be
delivered to the Secretary at the principal executive offices of the Corporation
not less than 120 days prior to the first anniversary of the preceding year’s
annual meeting; provided, however, that if the date of the annual meeting is
advanced by more than 40 days or delayed by more than 40 days from such
anniversary date, then notice by the stockholder to be timely must be delivered
not later than the close of business on the later of the 120th day prior to the
annual meeting or the 10th day following the day on which the date of the
meeting is publicly announced. Such stockholder’s notice must set forth (i) as
to each person whom the stockholder proposes to nominate for election or
reelection as a director all information relating to such person that is
required to be disclosed in solicitations of proxies for election of directors,
or is otherwise required, in each case pursuant to Regulation 14A under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (including such
person’s written consent to being named in the proxy statement as a nominee and
to serving as a director if elected); (ii) as to any other business that the
stockholder proposes to bring before the meeting, a brief description of the
business desired to be brought before the meeting, the reasons for conducting
such business at the meeting and any material interest in such business of such
stockholder and the beneficial owner, if any, on whose behalf the proposal is
made; and (iii) as to the stockholder giving the notice and the beneficial
owners, if any, on whose behalf the nomination or proposal is made, (A) the name
and address of such stockholder, as they appear on the Corporation’s books, and
of such beneficial owner, (B) the number of shares of the Corporation which are
owned (beneficially or of record) by such stockholder and such beneficial owner,
(C) a description of all arrangements or understandings between such stockholder
and such beneficial owner and any other person or persons (including their
names) in connection with the proposal of such business by such stockholder and
any material interest of such stockholder and of such beneficial owner in such
business, and (D) a representation that such stockholder or its agent or
designee intends to appear in person or by proxy at the annual meeting to bring
such business before the meeting.
(d)Notwithstanding anything in this Section 1.01 to the contrary, if the number
of directors to be elected to the Board of Directors of the Corporation is
increased and there is no public announcement specifying the size of the
increased Board of Directors made by the Corporation at least 120 days prior to
the first anniversary of the preceding year’s annual meeting, then a
stockholder’s notice required by this Section 1.01 will also be considered
timely, but only with respect to nominees for any new positions created by such
increase, if it is delivered to the Secretary at the principal executive offices
of the Corporation not later than the close of business on the 10th day
following the day on which such public announcement is first made by the
Corporation.
(e)Only such business may be conducted at a special meeting of stockholders as
has been brought before the meeting pursuant to the Corporation’s notice of
meeting. Nominations of persons for election to the Board of Directors may be
made at a special meeting of stockholders at which directors are to be elected
pursuant to the Corporation’s notice of meeting (i) by or at the direction of
the Board of Directors or (ii) by any stockholder of the Corporation who is a
stockholder of record at the time of giving the notice required by this Section
1.01, who is entitled to vote at the meeting and who complies with the notice
procedures set forth in this Section 1.01. Nominations by stockholders of
persons for election to


--------------------------------------------------------------------------------


the Board of Directors may be made at such a special meeting of stockholders if
the stockholder’s notice required by this Section 1.01 is delivered to the
Secretary at the principal executive offices of the Corporation not later than
the close of business on the later of the 120th day prior to such special
meeting or the 10th day following the day on which public announcement is first
made of the date of the special meeting and of the nominees proposed by the
Board of Directors to be elected at such meeting.
(f)Only those persons who are nominated in accordance with the procedures set
forth in this Section 1.01 will be eligible for election as directors at any
meeting of stockholders. Only business brought before the meeting in accordance
with the procedures set forth in this Section 1.01 may be conducted at a meeting
of stockholders. The chairman of the meeting has the power and duty to determine
whether a nomination or any business proposed to be brought before the meeting
was made in accordance with the procedures set forth in this Section 1.01 and,
if any proposed nomination or business is not in compliance with this Section
1.01, to declare that such defective proposal shall be disregarded.
(g)For purposes of this Section 1.01, “public announcement” shall include
disclosure in a press release reported by the Dow Jones News Service, Associated
Press, Business Wire, PR Newswire or comparable national news service or in a
document publicly filed by the Corporation with the Securities and Exchange
Commission pursuant to the Exchange Act.
(h)Notwithstanding the foregoing provisions of this Section 1.01, a stockholder
shall also comply with all applicable requirements of the Exchange Act and the
rules and regulations thereunder with respect to the matters set forth in this
Section 1.01. Nothing in this Section 1.01 shall be deemed to remove any
obligation of stockholders to comply with the requirements of Rule 14a-8 under
the Exchange Act with respect to proposals requested to be included in the
Corporation’s proxy statement pursuant to said Rule 14a-8.
Section .Special Meetings.
(a)Special meetings of the stockholders, other than those required by statute,
may be called at any time as set forth in the Certificate of Incorporation of
the Corporation.
(b)Only such business shall be conducted at a special meeting of stockholders as
shall have been brought before the meeting pursuant to the Corporation’s notice
of meeting. Nominations of persons for election to the Board of Directors may be
made at a special meeting of stockholders at which directors are to be elected
pursuant to the Corporation’s notice of meeting (i) by or at the direction of
the Board of Directors or (ii) by any stockholder of record of the Corporation
who is a stockholder of record at the time of giving of notice provided for in
this paragraph, who shall be entitled to vote at the meeting and who complies
with the notice procedures set forth in Section 1.01. Nominations by
stockholders of persons for election to the Board of Directors may be made at
such a special meeting of stockholders if the stockholder’s notice required by
paragraph (c) of Section 1.01 shall be delivered to the Secretary at the
principal executive offices of the Corporation not later than the close of
business on the later of the 120th day prior to such special meeting or the 10th
day following the day on which public announcement is first made of the date of
the special meeting and of the nominees proposed by the Board of Directors to be
elected at such meeting.
(c)Notwithstanding the foregoing provisions of this Section 1.02, a stockholder
shall also comply with all applicable requirements of the Exchange Act and the
rules and regulations thereunder with respect to matters set forth in this
Section 1.02. Nothing in this Section 1.02 shall be deemed to affect any rights
of stockholders to request inclusion of proposals in the Corporation’s proxy
statement pursuant to Rule 14a-8 under the Exchange Act.
Section .Notice of Meetings. Notice of the place, if any, date, and time of all
meetings of the stockholders, and the means of remote communications, if any, by
which stockholders and proxyholders may be deemed to be present in person and
vote at such meeting, shall be given, not less than 10 nor more than 60 days
before the date on which the meeting is to be held, to each stockholder entitled
to vote at such meeting, except as otherwise provided herein or required by law
(meaning, here and hereinafter, as required from time to time by the DGCL or the
Certificate of Incorporation of the Corporation). When a meeting is adjourned to
another time or place, notice need not be given of the adjourned meeting if the
time and place, if any, thereof, and the means of remote communications, if any,
by which stockholders and proxyholders may be deemed to be present in person and
vote at such adjourned meeting are announced at the meeting at which the
adjournment is taken; provided, however, that if the date of any adjourned
meeting is more than 30 days after the date for which the meeting was originally
noticed, or if a new record date is fixed for the adjourned meeting, notice of
the place, if any, date, and time of the adjourned meeting and the means of
remote communications, if any, by which stockholders and proxyholders may be
deemed to be present in person and vote at such adjourned meeting, shall be
given in conformity herewith. At any adjourned meeting, any business may be
transacted which might have been transacted at the original meeting.
Section .Quorum. At any meeting of the stockholders, the holders of a majority
of all of the shares of the stock entitled to vote at the meeting, present in
person or by proxy, shall constitute a quorum for all purposes, unless or except
to the extent that the presence of a larger number may be required by law. Where
a separate vote by a class or classes or series is required, a majority of the
shares of such class or classes or series present in person or represented by
proxy shall constitute a quorum entitled to take action with respect to that
vote on that matter. If a quorum shall fail to attend any meeting, the chairman
of the meeting may adjourn the meeting to another place, if any, date, or time.
Section .Organization. Such person as the Board of Directors may have designated
or, in the absence of such a person, the Chairman of the Board or, in his or her
absence, the Chief Executive Officer or, in his or her absence, such person


--------------------------------------------------------------------------------


as may be chosen by the holders of a majority of the shares entitled to vote who
are present, in person or by proxy, shall call to order any meeting of the
stockholders and act as chairman of the meeting. In the absence of the Secretary
of the Corporation, the secretary of the meeting shall be such person as the
chairman of the meeting appoints.
Section .Conduct of Business. The chairman of any meeting of stockholders shall
determine the order of business and the procedure at the meeting, including such
regulation of the manner of voting and the conduct of discussion as seem to him
or her in order. The chairman shall have the power to adjourn the meeting to
another place, if any, date and time. The date and time of the opening and
closing of the polls for each matter upon which the stockholders will vote at
the meeting shall be announced at the meeting.
Section .Proxies and Voting. At any meeting of the stockholders, every
stockholder entitled to vote may vote in person or by proxy authorized by an
instrument in writing or by a transmission permitted by law filed in accordance
with the procedure established for the meeting. Any copy, facsimile
telecommunication or other reliable reproduction of the writing or transmission
created pursuant to this paragraph may be substituted or used in lieu of the
original writing or transmission for any and all purposes for which the original
writing or transmission could be used, provided that such copy, facsimile
telecommunication or other reproduction shall be a complete reproduction of the
entire original writing or transmission.
The Corporation may, and to the extent required by law, shall, in advance of any
meeting of stockholders, appoint one or more inspectors to act at the meeting
and make a written report thereof. The Corporation may designate one or more
alternate inspectors to replace any inspector who fails to act. If no inspector
or alternate is able to act at a meeting of stockholders, the person presiding
at the meeting may, and to the extent required by law, shall, appoint one or
more inspectors to act at the meeting. Each inspector, before entering upon the
discharge of his or her duties, shall take and sign an oath faithfully to
execute the duties of inspector with strict impartiality and according to the
best of his or her ability. Every vote taken by ballots shall be counted by a
duly appointed inspector or inspectors.
All elections shall be determined by a plurality of the votes cast, and except
as otherwise required by law, all other matters shall be determined by a
majority of the votes cast affirmatively or negatively.
Section .Stock List. A complete list of stockholders entitled to vote at any
meeting of stockholders, arranged in alphabetical order for each class of stock
and showing the address of each such stockholder and the number of shares
registered in his or her name, shall be open to the examination of any such
stockholder for a period of at least 10 days prior to the meeting in the manner
provided by law.
The stock list shall also be open to the examination of any stockholder during
the whole time of the meeting as provided by law. This list shall presumptively
determine the identity of the stockholders entitled to vote at the meeting and
the number of shares held by each of them.
Article II
- BOARD OF DIRECTORS

Section .Number of Directors. The authorized number of directors of the
Corporation shall be five, and such authorized number shall not be changed
except by a Bylaw or amendment thereof duly adopted by the stockholders in
accordance with the Certificate of Incorporation or by a majority of the Whole
Board amending this Section 2.01. For purposes of these Bylaws, the term “Whole
Board” shall mean the total number of authorized directors whether or not there
exist any vacancies in previously authorized directorships.
Section .Newly Created Directorships and Vacancies. Subject to the rights of the
holders of any series of preferred stock then outstanding, newly created
directorships resulting from any increase in the authorized number of directors
or any vacancies in the Board of Directors resulting from death, resignation,
retirement, disqualification, removal from office or other cause shall, unless
otherwise required by law or by resolution of the Board of Directors, be filled
only by a majority vote of the directors then in office, though less than a
quorum (and not by stockholders), and directors so chosen shall serve for a term
expiring at the annual meeting of stockholders at which the term of office of
the class to which they have been elected expires or until such director’s
successor shall have been duly elected and qualified. No decrease in the number
of authorized directors shall shorten the term of any incumbent director.
Section .Regular Meetings. Regular meetings of the Board of Directors shall be
held at such place or places, on such date or dates, and at such time or times
as shall have been established by the Board of Directors and publicized among
all directors. A notice of each regular meeting shall not be required.
Section .Special Meetings. Special meetings of the Board of Directors may be
called by the Chairman of the Board, the Chief Executive Officer or by a
majority of the Whole Board and shall be held at such place, on such date, and
at such time as they or he or she shall fix. Notice of the place, date, and time
of each such special meeting shall be given to each director by whom it is not
waived by mailing written notice not less than two days before the meeting or by
telephone or by telegraphing or telexing or by facsimile or electronic
transmission of the same not less than 24 hours before the meeting. Unless
otherwise indicated in the notice thereof, any and all business may be
transacted at a special meeting.
The Board of Directors may postpone or reschedule any previously scheduled
special meeting.


--------------------------------------------------------------------------------


Section .Quorum. At any meeting of the Board of Directors, a majority of the
total number of the Whole Board shall constitute a quorum for all purposes. If a
quorum shall fail to attend any meeting, a majority of those present may adjourn
the meeting to another place, date, or time, without further notice or waiver
thereof.
Section .Participation in Meetings By Conference Telephone. Members of the Board
of Directors, or of any committee thereof, may participate in a meeting of such
Board of Directors or committee by means of conference telephone or other
communications equipment by means of which all persons participating in the
meeting can hear each other and such participation shall constitute presence in
person at such meeting.
Section .Conduct of Business. At any meeting of the Board of Directors, business
shall be transacted in such order and manner as the Board of Directors may from
time to time determine, and all matters shall be determined by the vote of a
majority of the directors present, except as otherwise provided herein or
required by law. Action may be taken by the Board of Directors without a meeting
if all members thereof consent thereto in writing or by electronic transmission,
and the writing or writings or electronic transmission or transmissions are
filed with the minutes of proceedings of the Board of Directors. Such filing
shall be in paper form if the minutes are maintained in paper form and shall be
in electronic form if the minutes are maintained in electronic form.
Section .Compensation of Directors. Unless otherwise restricted by the
Certificate of Incorporation, the Board of Directors shall have the authority to
fix the compensation of the directors. The directors may be paid their expenses,
if any, of attendance at each meeting of the Board of Directors and may be paid
a fixed sum for attendance at each meeting of the Board of Directors or paid a
stated salary or paid other compensation as director. No such payment shall
preclude any director from serving the Corporation in any other capacity and
receiving compensation therefor. Members of special or standing committees may
be allowed compensation for attending committee meetings.
Article III - COMMITTEES
Section .Committees of the Board of Directors. The Board of Directors may from
time to time designate committees of the Board of Directors, with such lawfully
delegable powers and duties as it thereby confers, to serve at the pleasure of
the Board of Directors and shall, for those committees and any others provided
for herein, elect a director or directors to serve as the member or members,
designating, if it desires, other directors as alternate members who may replace
any absent or disqualified member at any meeting of the committee.
In the absence or disqualification of any member of any committee and any
alternate member in his or her place, the member or members of the committee
present at the meeting and not disqualified from voting, whether or not he or
she or they constitute a quorum, may by unanimous vote appoint another member of
the Board of Directors to act at the meeting in the place of the absent or
disqualified member.
Section .Conduct of Business. Each committee may determine the procedural rules
for meeting and conducting its business and shall act in accordance therewith,
except as otherwise provided herein or required by law.
Adequate provision shall be made for notice to members of all meetings;
one-third of the members shall constitute a quorum unless the committee shall
consist of one or two members, in which event one member shall constitute a
quorum; and all matters shall be determined by a majority vote of the members
present. Action may be taken by any committee without a meeting if all members
thereof consent thereto in writing or by electronic transmission, and the
writing or writings or electronic transmission or transmissions are filed with
the minutes of the proceedings of such committee. Such filing shall be in paper
form if the minutes are maintained in paper form and shall be in electronic form
if the minutes are maintained in electronic form.
Article IV
- OFFICERS

Section .Generally. The Board shall elect officers of the Corporation, which may
include a Chairman of the Board, a Chief Executive Officer, a President, one or
more Vice Presidents, a Secretary, and a Treasurer. The Board of Directors may
also elect such other officers as it may deem necessary or appropriate,
including a Chief Operating Officer, a Chief Financial Officer and a Chief
Marketing Officer. Officers shall be elected annually by the Board of Directors.
Each officer shall hold office until his or her successor is elected and
qualified or until his or her earlier resignation or removal. Any number of
offices may be held by the same person. The salaries of officers elected by the
Board of Directors shall be fixed from time to time by the Board of Directors or
by such officers as may be designated by resolution of the Board of Directors.
Section .Chairman of the Board. The Chairman of the Board, if one is elected,
shall preside at meetings of the Board. The Chairman shall have the powers and
duties customarily associated with the office of the Chairman of the Board or
which are delegated to him or her by the Board of Directors. The same individual
may serve as both the Chairman of the Board and the Chief Executive Officer.
Section .Chief Executive Officer. The Chief Executive Officer shall have the
powers and duties which are customarily associated with the office of the Chief
Executive Officer or which are delegated to him or her by the Board of
Directors. In the absence of the Chairman of the Board, the Chief Executive
Officer, if present, shall preside at meetings of the Board of Directors.


--------------------------------------------------------------------------------


Section .President. The President shall have the powers and duties which are
customarily associated with the office of the President or which are delegated
to him or her by the Board of Directors. The same individual may serve as the
Chairman of the Board, the Chief Executive Officer and the President.
Section .Vice President. Each Vice President shall have the powers and duties as
may be delegated to him or her by the Board of Directors. The Board of Directors
may appoint Executive Vice Presidents or Senior Vice Presidents or otherwise
establish different categories of vice presidents.
Section .Treasurer. The Treasurer shall have the powers and duties which are
customarily associated with the office of the Treasurer or which are delegated
to him or her by the Board of Directors, the Chief Executive Officers or the
President.
Section .Secretary. The Secretary shall have the powers and duties which are
customarily associated with the office of the Secretary or which are delegated
to him or her by the Board of Directors, the Chief Executive Officer or the
President.
Section .Other Officers. The Chief Operating Officer, the Chief Financial
Officer, if any, and any other officers shall have the powers and duties as the
Board of Directors may delegate.
Section .Delegation of Authority. The Board of Directors may from time to time
delegate the powers or duties of any officer to any other officers or agents,
notwithstanding any provision hereof.
Section .Removal. Any officer of the Corporation may be removed at any time,
with or without cause, by the Board of Directors.
Section .Action with Respect to Securities of Other Corporations. Unless
otherwise directed by the Board of Directors, the Chairman of the Board, or the
Chief Executive Officer, the President or any officer of the Corporation
authorized by the Chairman of the Board, the Chief Executive Officer or the
President shall have power to vote and otherwise act on behalf of the
Corporation, in person or by proxy, at any meeting of stockholders of or with
respect to any action of stockholders of any other Corporation in which this
Corporation may hold securities and otherwise to exercise any and all rights and
powers which this Corporation may possess by reason of its ownership of
securities in such other Corporation.
Article V - STOCK
Section .Certificates of Stock. The shares of stock of the Corporation shall be
represented by certificates, uncertificated shares that may be evidenced by a
book-entry system maintained by the registrar of such stock, or a combination of
both. To the extent that shares are represented by certificates, such
certificates whenever authorized by the Board of Directors, shall be in such
form as shall be approved by the Board of Directors. The certificates
representing shares of stock of each class shall be signed by, or in the name
of, the Corporation by the Chief Executive Officer, the President or a
Vice-President, and by the Secretary or an Assistant Secretary or the Treasurer
or an Assistant Treasurer of the Corporation, and sealed with the seal of the
Corporation, which may be a facsimile thereof. Any or all such signatures may be
by facsimile.
Section .Transfers of Stock. Transfers of stock shall be made only upon the
transfer books of the Corporation kept at an office of the Corporation or by
transfer agents designated to transfer shares of the stock of the Corporation.
Except where a certificate is issued in accordance with Section 5.04, an
outstanding certificate for the number of shares involved shall be surrendered
for cancellation before a new certificate is issued therefor.
Section .Record Date. In order that the Corporation may determine the
stockholders entitled to notice of or to vote at any meeting of stockholders, or
to receive payment of any dividend or other distribution or allotment of any
rights or to exercise any rights in respect of any change, conversion or
exchange of stock or for the purpose of any other lawful action, the Board of
Directors may, except as otherwise required by law, fix a record date, which
record date shall not precede the date on which the resolution fixing the record
date is adopted and which record date shall not be more than 60 nor less than 10
days before the date of any meeting of stockholders, nor more than 60 days prior
to the time for such other action as hereinbefore described; provided, however,
that if no record date is fixed by the Board of Directors, the record date for
determining stockholders entitled to notice of or to vote at a meeting of
stockholders shall be at the close of business on the day next preceding the day
on which notice is given or, if notice is waived, at the close of business on
the day next preceding the day on which the meeting is held, and, for
determining stockholders entitled to receive payment of any dividend or other
distribution or allotment of rights or to exercise any rights of change,
conversion or exchange of stock or for any other purpose, the record date shall
be at the close of business on the day on which the Board of Directors adopts a
resolution relating thereto.
A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board of Directors may fix a new record date for the adjourned
meeting.
Section .Lost, Stolen or Destroyed Certificates. In the event of the loss, theft
or destruction of any certificate of stock, another may be issued in its place
pursuant to such regulations as the Board of Directors may establish concerning
proof of such loss, theft or destruction and concerning the giving of a
satisfactory bond or bonds of indemnity.
Section .Regulations. The issue, transfer, conversion and registration of
certificates of stock shall be governed by such other regulations as the Board
of Directors may establish.


--------------------------------------------------------------------------------


Article VI - NOTICES
Section .Notices. If mailed, notice to stockholders shall be deemed given when
deposited in the mail, postage prepaid, directed to the stockholder at such
stockholder’s address as it appears on the records of the Corporation.
Without limiting the manner by which notice otherwise may be given effectively
to stockholders, any notice to stockholders may be given by electronic
transmission in the manner provided in Section 232 of the DGCL.
Section .Waivers. A written waiver of any notice, signed by a stockholder or
director, or waiver by electronic transmission by such person, whether given
before or after the time of the event for which notice is to be given, shall be
deemed equivalent to the notice required to be given to such person. Neither the
business nor the purpose of any meeting need be specified in such a waiver.
Attendance at any meeting shall constitute waiver of notice except attendance
for the sole purpose of objecting to the timeliness of notice.
Article VII - MISCELLANEOUS
Section .Facsimile Signatures. In addition to the provisions for use of
facsimile signatures elsewhere specifically authorized in these Bylaws,
facsimile signatures of any officer or officers of the Corporation may be used
whenever and as authorized by the Board of Directors or a committee thereof.
Section .Corporate Seal. The Board of Directors may provide a suitable seal,
containing the name of the Corporation, which seal shall be in the charge of the
Secretary. If and when so directed by the Board of Directors or a committee
thereof, duplicates of the seal may be kept and used by the Treasurer or by an
Assistant Secretary or Assistant Treasurer.
Section .Reliance upon Books, Reports and Records. Each director, each member of
any committee designated by the Board of Directors, and each officer of the
Corporation shall, in the performance of his or her duties, be fully protected
in relying in good faith upon the books of account or other records of the
Corporation and upon such information, opinions, reports or statements presented
to the Corporation by any of its officers or employees, or committees of the
Board of Directors so designated, or by any other person as to matters which
such director or committee member reasonably believes are within such other
person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Corporation.
Section .Fiscal Year. The fiscal year of the Corporation shall be as fixed by
the Board of Directors.
Section .Time Periods. In applying any provision of these Bylaws which requires
that an act be done or not be done a specified number of days prior to an event
or that an act be done during a period of a specified number of days prior to an
event, calendar days shall be used, the day of the doing of the act shall be
excluded, and the day of the event shall be included.
Article VIII - INDEMNIFICATION OF DIRECTORS AND OFFICERS
Section .Right to Indemnification. Each person who was or is made a party or is
threatened to be made a party to or is otherwise involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “proceeding”), by reason of the fact that he or she is or was a
director or an officer of the Corporation or is or was serving at the request of
the Corporation as a director, officer or trustee of another corporation or of a
partnership, joint venture, trust or other enterprise, including service with
respect to an employee benefit plan (hereinafter an “indemnitee”), whether the
basis of such proceeding is alleged action in an official capacity as a
director, officer or trustee or in any other capacity while serving as a
director, officer or trustee, shall be indemnified and held harmless by the
Corporation to the fullest extent authorized by the DGCL, as the same exists or
may hereafter be amended (but, in the case of any such amendment, only to the
extent that such amendment permits the Corporation to provide broader
indemnification rights than such law permitted the Corporation to provide prior
to such amendment), against all expense, liability and loss (including
attorneys’ fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid in settlement) reasonably incurred or suffered by such indemnitee in
connection therewith; provided, however, that, except as provided in Section
8.03 with respect to proceedings to enforce rights to indemnification, the
Corporation shall indemnify any such indemnitee in connection with a proceeding
(or part thereof) initiated by such indemnitee only if such proceeding (or part
thereof) was authorized by the Board of Directors of the Corporation.
Section .Right to Advancement of Expenses. In addition to the right to
indemnification conferred in Section 8.01, an indemnitee shall also have the
right to be paid by the Corporation the expenses (including attorney’s fees)
incurred in defending any such proceeding in advance of its final disposition
(hereinafter an “advancement of expenses”); provided, however, that, if the DGCL
requires, an advancement of expenses incurred by an indemnitee in his or her
capacity as a director or officer (and not in any other capacity in which
service was or is rendered by such indemnitee, including, without limitation,
service to an employee benefit plan) shall be made only upon delivery to the
Corporation of an undertaking (hereinafter an “undertaking”), by or on behalf of
such indemnitee, to repay all amounts so advanced if it shall ultimately be
determined by final judicial decision from which there is no further right to
appeal (hereinafter a “final adjudication”) that such indemnitee is not entitled
to be indemnified for such expenses under this Section 8.02 or otherwise.
Section .Right of Indemnitee to Bring Suit. If a claim under Section 8.01 or
8.02 is not paid in full by the Corporation within 60 days after a written claim
has been received by the Corporation, except in the case of a claim for an
advancement of expenses, in which case the applicable period shall be 20 days,
the indemnitee may at any time thereafter bring suit against the


--------------------------------------------------------------------------------


Corporation to recover the unpaid amount of the claim. If successful in whole or
in part in any such suit, or in a suit brought by the Corporation to recover an
advancement of expenses pursuant to the terms of an undertaking, the indemnitee
shall be entitled to be paid also the expense of prosecuting or defending such
suit. In (a) any suit brought by the indemnitee to enforce a right to
indemnification hereunder (but not in a suit brought by the indemnitee to
enforce a right to an advancement of expenses) it shall be a defense that, and
(b) in any suit brought by the Corporation to recover an advancement of expenses
pursuant to the terms of an undertaking, the Corporation shall be entitled to
recover such expenses upon a final adjudication that, the indemnitee has not met
any applicable standard for indemnification set forth in the DGCL. Neither the
failure of the Corporation (including its directors who are not parties to such
action, a committee of such directors, independent legal counsel, or its
stockholders) to have made a determination prior to the commencement of such
suit that indemnification of the indemnitee is proper in the circumstances
because the indemnitee has met the applicable standard of conduct set forth in
the DGCL, nor an actual determination by the Corporation (including its
directors who are not parties to such action, a committee of such directors,
independent legal counsel, or its stockholders) that the indemnitee has not met
such applicable standard of conduct, shall create a presumption that the
indemnitee has not met the applicable standard of conduct or, in the case of
such a suit brought by the indemnitee, be a defense to such suit. In any suit
brought by the indemnitee to enforce a right to indemnification or to an
advancement of expenses hereunder, or brought by the Corporation to recover an
advancement of expenses pursuant to the terms of an undertaking, the burden of
proving that the indemnitee is not entitled to be indemnified, or to such
advancement of expenses, under this Article VIII or otherwise shall be on the
Corporation.
Section .Non-Exclusivity of Rights. The rights to indemnification and to the
advancement of expenses conferred in this Article VIII shall not be exclusive of
any other right which any person may have or hereafter acquire under any
statute, the Corporation’s Certificate of Incorporation, Bylaws, agreement, vote
of stockholders or directors or otherwise.
Section .Insurance. The Corporation may maintain insurance, at its expense, to
protect itself and any director, officer, employee or agent of the Corporation
or another corporation, partnership, joint venture, trust or other enterprise
against any expense, liability or loss, whether or not the Corporation would
have the power to indemnify such person against such expense, liability or loss
under the DGCL.
Section .Indemnification of Employees and Agents of the Corporation. The
Corporation may, to the extent authorized from time to time by the Board of
Directors, grant rights to indemnification and to the advancement of expenses to
any employee or agent of the Corporation to the fullest extent of the provisions
of this Article VIII with respect to the indemnification and advancement of
expenses of directors and officers of the Corporation.
Section .Nature of Rights. The rights conferred upon indemnitees in this Article
VIII shall be contract rights and such rights shall continue as to an indemnitee
who has ceased to be a director, officer or trustee and shall inure to the
benefit of the indemnitee’s heirs, executors and administrators. Any amendment,
alteration or repeal of this Article VIII that adversely affects any right of an
indemnitee or its successors shall be prospective only and shall not limit or
eliminate any such right with respect to any proceeding involving any occurrence
or alleged occurrence of any action or omission to act that took place prior to
such amendment or repeal.
Article IX - AMENDMENTS
In furtherance and not in limitation of the powers conferred by law, the Board
of Directors is expressly authorized to adopt, amend and repeal these Bylaws
subject to the power of the holders of capital stock of the Corporation to
adopt, amend or repeal the Bylaws; provided, however, that, with respect to the
power of holders of capital stock to adopt, amend and repeal Bylaws of the
Corporation, notwithstanding any other provision of these Bylaws or any
provision of law which might otherwise permit a lesser vote or no vote, but in
addition to any affirmative vote of the holders of any particular class or
series of the capital stock of the Corporation required by law, these Bylaws or
any preferred stock, the affirmative vote of the holders of at least 75% of the
voting power of all of the then-outstanding shares entitled to vote generally in
the election of directors, voting together as a single class, shall be required
to adopt, amend or repeal any provision of these Bylaws.






